DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. [FP 8.33 nonstatutory ODP].

Claims 1-19 of U.S. Patent No. 11,188,244 contain every element of claims 1-25 of the instant application and as such anticipate claims 1-25 of the instant application. “A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus).  “ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Court, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).
Claims 1-25 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,188,244.  Although the conflicting claims are not identical, they are not patentably distinct from each other.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 

Claims 1-16, 18, 21, and 23-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wakchaure et al [US 2015/0092488 A1].
	As to claims 1, 13, and 23, Wakchaure et al teach an apparatus comprising:
a non-volatile storage media configured in a memory device [e.g., “NAND memory is a type of flash memory that is non-volatile. NAND memory may be used in memory cards, flash drives, solid-state drives, and similar products” in paragraph 0006; NVM 152 in fig. 1]; 
at least one processing device of the memory device [e.g., NVM Cont. Logic 150 in fig. 1]; and 
memory containing instructions [e.g., “Further, various aspects of embodiments may be performed using various means, such as integrated semiconductor circuits (‘hardware’), computer-readable instructions organized into one or more programs (‘software’), or some combination of hardware and software. For the purposes of this disclosure reference to ‘logic’ shall mean either hardware, software, or some combination thereof” in paragraph 0011] configured to instruct the at least one processing device to: 
perform a test on a portion of the non-volatile storage media, wherein at least one characteristic associated with the non-volatile storage media is observed during the test, the at least one characteristic comprising a thermal condition [e.g., “FIGS. 2A and 2B show sample behavior of NAND write RBER and NAND post-retention RBER over sample temperature range values” in paragraph 0019; “To this end, in an embodiment, current operating conditions are detected and used to dynamically select an appropriate trim profile to minimize potential errors at corner usage cases, while extending the overall flash memory endurance for typical usage” in paragraph 0020]; 
determine, based on the observed characteristic, at least one trim setting [e.g., “For example, a flash drive's operating temperature information is used to select appropriate trim values for minimizing program disturb errors at higher temperature, while extending the overall drive endurance for a typical user” in paragraph 0020; “The SSD drive will continue to use this trim profile (e.g., operation 304) as long as drive temperature (e.g., as sensed by an on-drive temperature sensor (not shown)) is less than some fixed threshold temperature (Tc) at determined at an operation 306. Once the threshold temp is reached at operation 306, an operation 308 loads a different trim profile B (e.g., by the controller logic 150)” in paragraph 0024]; and 
update the memory device to use the at least one trim setting for read or write access to the non-volatile storage media [e.g., “For example, a flash drive's operating temperature information is used to select appropriate trim values for minimizing program disturb errors at higher temperature, while extending the overall drive endurance for a typical user. In this case, by using trims optimized for PD at hot temperatures (e.g., FIG. 2A) and for data retention at room temperature (e.g., FIG. 2B), overall NAND endurance can be extended” in paragraph 0020; “Using the available instantaneous drive temperature data, firmware may load new NAND trim profile if drive temperature rises above some threshold temperature and thus improve NAND reliability at corner temperature cases, as will be further discussed with reference to FIG. 3” in paragraph 0021; “The SSD drive will continue to use this trim profile (e.g., operation 304) as long as drive temperature (e.g., as sensed by an on-drive temperature sensor (not shown)) is less than some fixed threshold temperature (Tc) at determined at an operation 306. Once the threshold temp is reached at operation 306, an operation 308 loads a different trim profile B (e.g., by the controller logic 150)” in paragraph 0024; “Accordingly, if SSD drive temperature rises above Tc, SSD will load trim profile B (which may be stored in a storage unit (such as a non-volatile memory) in each NAND die or in the NAND flash controller in the SSD) and continues to use it as long as drive temperature is above Tc” in paragraph 0025].
As to claim 2, Wakchaure et al teach wherein the at least one characteristic further comprises read performance when reading data, or write performance when storing data [e.g., “As NAND temperatures rise, RBER increases and is usually the limiter for NAND PD (see, e.g., FIG. 2A). Also, as NAND temperatures rise, NAND post retention drops (see, e.g., FIG. 2B)” in paragraph 0019; “To this end, in an embodiment, current operating conditions are detected and used to dynamically select an appropriate trim profile to minimize potential errors at corner usage cases, while extending the overall flash memory endurance for typical usage” in paragraph 0020].
As to claim 3, Wakchaure et al teach wherein the trim setting comprises a voltage parameter or a timing parameter [e.g., “For example, a trim profile may include settings for parameters such as WL/BL (Word Line/Bit Line) voltages during array operations (e.g., program/erase/read/etc.), program verify levels, read reference values, maximum WL bias value, array operation timeout period, etc.” in paragraph 0022].
As to claim 4, Wakchaure et al teach wherein determining the at least one trim setting is further based on a temperature of the memory device [e.g., “Most SSDs have a reliable temperature sensor on the board (e.g., thermally proximate to or thermally coupled to the NVM/NAND flash memory 152 and/or controller logic 150) and SSD firmware can have access to instantaneous operating temperature of the drive” in paragraph 0021].
As to claim 5, Wakchaure et al teach wherein the test is performed based on temperature data received from a sensor [e.g., “Most SSDs have a reliable temperature sensor on the board (e.g., thermally proximate to or thermally coupled to the NVM/NAND flash memory 152 and/or controller logic 150) and SSD firmware can have access to instantaneous operating temperature of the drive” in paragraph 0021].
As to claim 6, Wakchaure et al teach wherein the at least one characteristic further comprises reliability [e.g., “To this end, in an embodiment, current operating conditions are detected and used to dynamically select an appropriate trim profile to minimize potential errors at corner usage cases, while extending the overall flash memory endurance for typical usage” in paragraph 0020; “Once drive temperature falls below Tc, drive will reset back to trim profile A. Using trim profile B, NAND will improve high temperature reliability” in paragraph 0025].
As to claim 7, Wakchaure et al teach wherein the instructions are further configured to instruct the processing device to store first data in the non-volatile storage media, and wherein the thermal condition is a change in thermal condition observed when storing the first data [e.g., “Using the available instantaneous drive temperature data, firmware may load new NAND trim profile if drive temperature rises above some threshold temperature and thus improve NAND reliability at corner temperature cases, as will be further discussed with reference to FIG. 3” in paragraph 0021].
As to claim 8, Wakchaure et al teach wherein the instructions are further configured to instruct the processing device to: determine an ambient temperature of the memory device; wherein the at least one characteristic further comprises the ambient temperature [e.g., “Most SSDs have a reliable temperature sensor on the board (e.g., thermally proximate to or thermally coupled to the NVM/NAND flash memory 152 and/or controller logic 150) and SSD firmware can have access to instantaneous operating temperature of the drive” in paragraph 0021].
As to claim 9, Wakchaure et al teach wherein the instructions are further configured to instruct the processing device to: program at a first temperature of the memory device; wherein performing the test is initiated in response to determining a second temperature of the memory device that is higher than the first temperature [e.g., “The SSD drive will continue to use this trim profile (e.g., operation 304) as long as drive temperature (e.g., as sensed by an on-drive temperature sensor (not shown)) is less than some fixed threshold temperature (Tc) at determined at an operation 306. Once the threshold temp is reached at operation 306, an operation 308 loads a different trim profile B (e.g., by the controller logic 150)” in paragraph 0024].
As to claim 10, Wakchaure et al teach wherein the instructions are further configured to instruct the processing device to: store a first trim setting for the memory device; perform, using the first trim setting, at least one of read or write accesses to the non-volatile storage media [e.g., “As discussed herein a ‘trim profile’ generally refers to pre-defined setting(s) for NVM/NAND memory parameters (e.g., which may be stored in a storage unit (such as a non-volatile memory) in each NAND die or in the NAND flash controller in the SSD)” in paragraph 0022; “The SSD drive will continue to use this trim profile (e.g., operation 304) as long as drive temperature (e.g., as sensed by an on-drive temperature sensor (not shown)) is less than some fixed threshold temperature (Tc) at determined at an operation 306. Once the threshold temp is reached at operation 306, an operation 308 loads a different trim profile B (e.g., by the controller logic 150)” in paragraph 0024].
As to claim 11, Wakchaure et al teach wherein: determining the at least one trim setting comprises determining a second trim setting; and updating the memory device comprises using the second trim setting [e.g., “The SSD drive will continue to use this trim profile (e.g., operation 304) as long as drive temperature (e.g., as sensed by an on-drive temperature sensor (not shown)) is less than some fixed threshold temperature (Tc) at determined at an operation 306. Once the threshold temp is reached at operation 306, an operation 308 loads a different trim profile B (e.g., by the controller logic 150)” in paragraph 0024].
As to claim 12, Wakchaure et al teach wherein a read access time of the memory device when using the second trim setting is less than a read access time of the memory device when using the first trim setting [e.g., “A potential upside is that shifting read references will improve the drive read performance by minimizing ECC (Error Correcting Code) fail triggers. Filling a partially programmed block will help improve data retention margins. Based on some current product data, this may help improve cycling capability (assuming data retention is the limiter) by ~20%” in paragraph 0035].
As to claim 14, Wakchaure et al teach wherein the temperature data includes a temperature of the non-volatile storage media [e.g., “Most SSDs have a reliable temperature sensor on the board (e.g., thermally proximate to or thermally coupled to the NVM/NAND flash memory 152 and/or controller logic 150) and SSD firmware can have access to instantaneous operating temperature of the drive” in paragraph 0021].
As to claim 15, Wakchaure et al teach wherein the temperature data includes a temperature of a first component exterior to the memory device [e.g., “Most SSDs have a reliable temperature sensor on the board (e.g., thermally proximate to or thermally coupled to the NVM/NAND flash memory 152 and/or controller logic 150) and SSD firmware can have access to instantaneous operating temperature of the drive” in paragraph 0021].
As to claim 16, Wakchaure et al teach wherein the first component is a container of the memory device [e.g., “Most SSDs have a reliable temperature sensor on the board (e.g., thermally proximate to or thermally coupled to the NVM/NAND flash memory 152 and/or controller logic 150) and SSD firmware can have access to instantaneous operating temperature of the drive” in paragraph 0021].
As to claim 18, Wakchaure et al teach wherein the temperature data includes a temperature of an atmosphere around the memory device [e.g., “Most SSDs have a reliable temperature sensor on the board (e.g., thermally proximate to or thermally coupled to the NVM/NAND flash memory 152 and/or controller logic 150) and SSD firmware can have access to instantaneous operating temperature of the drive” in paragraph 0021].
As to claim 20, Wakchaure et al teach wherein: the memory device receives read or write commands from a host device; and the sensor is a temperature sensor of the host device [e.g., PROCESSOR 102 in fig. 1; “Most SSDs have a reliable temperature sensor on the board (e.g., thermally proximate to or thermally coupled to the NVM/NAND flash memory 152 and/or controller logic 150) and SSD firmware can have access to instantaneous operating temperature of the drive” in paragraph 0021].
As to claim 21, Wakchaure et al teach wherein performing the test is initiated based on a comparison, using the temperature data, of at least one of prior or current temperatures [e.g., “The SSD drive will continue to use this trim profile (e.g., operation 304) as long as drive temperature (e.g., as sensed by an on-drive temperature sensor (not shown)) is less than some fixed threshold temperature (Tc) at determined at an operation 306. Once the threshold temp is reached at operation 306, an operation 308 loads a different trim profile B (e.g., by the controller logic 150)” in paragraph 0024].
As to claim 24, Wakchaure et al teach wherein performing the test is done in response to an output from a process running on the memory device [e.g., “Using the available instantaneous drive temperature data, firmware may load new NAND trim profile if drive temperature rises above some threshold temperature and thus improve NAND reliability at corner temperature cases, as will be further discussed with reference to FIG. 3” in paragraph 0021].
As to claim 25, Wakchaure et al teach wherein the process is associated with management of at least one of bit error rate or wear leveling [e.g., “As NAND temperatures rise, RBER increases and is usually the limiter for NAND PD (see, e.g., FIG. 2A). Also, as NAND temperatures rise, NAND post retention drops (see, e.g., FIG. 2B)” in paragraph 0019; “To this end, in an embodiment, current operating conditions are detected and used to dynamically select an appropriate trim profile to minimize potential errors at corner usage cases, while extending the overall flash memory endurance for typical usage” in paragraph 0020].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 17 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wakchaure et al [US 2015/0092488 A1] in view of Yu et al [CN 208865081 U].
	As to claim 17, Wakchaure et al do not explicitly teach, however Yu et al teach  wherein the first component is an engine component of a vehicle [e.g., “the intelligent terminal comprises an ECU central processing unit and electric collision sensor for connection to the ECU central processing unit. an acousto-optic alarm, a data storage module, a first temperature sensor and a second temperature sensor. This utility model through the real-time monitoring of the engine cabin temperature” in Abstract]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify to implement Yu et al’s teaching above including the temperature of the vehicle engine component in order to increase reliability and/or applicability for the memory device of Wakchaure et al.
	As to claim 22, Wakchaure et al do not explicitly teach, however Yu et al teach  wherein the at least one sensor comprises a sensor of a host device, and a sensor of a vehicle in which the memory device is mounted [e.g., “the intelligent terminal comprises an ECU central processing unit and electric collision sensor for connection to the ECU  central processing unit. an acousto-optic alarm, a data storage module, a first temperature sensor and a second temperature sensor. This utility model through the real-time monitoring of the engine cabin temperature” in Abstract]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify to implement Yu et al’s teaching above including the temperature of the vehicle engine component in order to increase reliability and/or applicability for the memory device of Wakchaure et al.
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wakchaure et al [US 2015/0092488 A1] in view of Zhang et al [CN 106564443 A].
	As to claim 19, Wakchaure et al do not explicitly teach, however Zhang et al teach wherein the temperature data includes a temperature of an atmosphere outside of a vehicle in which the memory device is mounted [e.g., “The invention claims a vehicle outer temperature acquisition system and method, the system comprises a vehicle outside temperature sensor connected with the logic processing unit, an engine cooling water temperature detector, memory module, the logic processing unit and the memory module set in the automatic air conditioning controller. carrying out a vehicle outer temperature acquisition system and method provided by this invention, through a cooling water temperature value, an outside temperature sensor value and a memory module of the memory value of the logic comparison operation to judge whether the current vehicle when starting a vehicle cold start state and obtaining accurate vehicle outer temperature” in Abstract]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify to implement Zhang et al’s teaching above including the temperature outside of the vehicle in order to increase reliability and/or applicability for the memory device of Wakchaure et al.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ilwoo Park whose telephone number is (571) 272-4155.  The examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on (571) 272-4176.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. lnformation regarding the status of an application may be obtained from the Patent Application lnformation Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ILWOO PARK/Primary Examiner, Art Unit 2184                                                                                                                                                                                                        9/8/2022